  8:20-cv-00166-RGK-PRSE Doc # 21 Filed: 02/23/21 Page 1 of 1 - Page ID # 76




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CHASIN RENTERIA,

                    Plaintiff,                             8:20CV166

       vs.
                                                            ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                    Defendant.



       IT IS ORDERED that Defendant’s motion for extension of time (Filing 20) is
granted on the following terms:
       1.    The progression schedule (Filing 15) is modified to provide that all
dispositive motions shall be filed on or before March 15, 2021.
       2.    In all other respects the progression schedule is stayed, and the final
pretrial conference scheduled for May 12, 2021, is cancelled. The conference will
be rescheduled as needed.

      Dated this 23rd day of February, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
